

Exhibit 10.1
SIXTH AMENDMENT AGREEMENT
SIXTH AMENDMENT AGREEMENT (this "Agreement") dated as of June 17, 2014 by and
among (1) Seneca Foods Corporation, Seneca Snack Company and Seneca Foods, LLC
(collectively, the "Borrowers"), (2) Marion Foods, Inc., Lebanon Valley Cold
Storage, LLC, and Lebanon Valley Cold Storage, LP (collectively, the
"Guarantors"), (3) the financial institutions party to the Loan and Security
Agreement (as defined below) as lenders (collectively, the "Lenders" and
individually, a "Lender"), and (4) Bank of America, N.A. ("Bank of America") as
agent (the "Agent") for the Lenders and as Issuing Bank with respect to a
certain Second Amended and Restated Loan and Security Agreement dated as of July
20, 2011, by and among the Borrowers, the Guarantors, the Lenders, the Agent,
the Issuing Bank and RBS Citizens, N.A. as Syndication Agent, as amended by that
certain First Amendment Agreement dated as of August 1, 2011, by that certain
Second Amendment Agreement dated as of December 20, 2012, by that Third
Amendment Agreement dated as of March 5, 2013, by that certain Fourth Amendment
Agreement dated as of December 16, 2013 and by that certain Fifth Amendment
Agreement dated as of April 1, 2014 (as further amended, the "Loan and Security
Agreement").
W I T N E S S E T H:
WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Loan and Security Agreement; and
WHEREAS, the Lenders have agreed to such amendments, on the terms and conditions
set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
§1.            Definitions. Capitalized terms used herein without definition
that are defined in the Loan and Security Agreement shall have the same meanings
herein as therein.
§2.            Ratification of Existing Agreements. All of the Obligors'
obligations and liabilities to the Agent, the Issuing Bank and the Lenders as
evidenced by or otherwise arising under the Loan and Security Agreement, the
Notes and the other Loan Documents, are, by each Obligor's execution of this
Agreement, ratified and confirmed in all respects. In addition, by each
Obligor's execution of this Agreement, each of the Obligors represents and
warrants that no Obligor has any counterclaim, right of set-off or defense of
any kind with respect to such obligations and liabilities.
§3.            Representations and Warranties.  Each of the Obligors hereby
represents and warrants to the Agent, the Issuing Bank and Lenders that all of
the representations and warranties made by the Obligors in the Loan and Security
Agreement, the Notes and the other Loan Documents are true in all material
respects on the date hereof as if made on and as of the date hereof, except to
the extent that such representations and warranties relate expressly to an
earlier date.
§4.            Conditions Precedent. The effectiveness of the amendments
contemplated hereby shall be subject to the satisfaction on or before the date
hereof of each of the following conditions precedent:
(a)
Representations and Warranties.  All of the representations and warranties made
by the Obligors herein, whether directly or incorporated by reference, shall be
true and correct on the date hereof except as provided in §3 hereof.
(b)
Performance; No Event of Default. The Obligors shall have performed and complied
in all respects with all terms and conditions herein required to be performed or
complied with by them prior to or at the time hereof, and there shall exist no
Default or Event of Default.
(c)
Fees and Expenses. The Borrowers shall have paid to the Agent the reasonable
fees and expenses of counsel to the Agent in connection with the preparation of
this Agreement.
(d)
Delivery. The Obligors, the Agent, the Issuing Bank and the Required Lenders
shall have executed and delivered this Agreement.
(e)
Other Documents.  The Obligors shall have executed and delivered such further
instruments and taken such further action as the Agent and the Required Lenders
may have reasonably requested, in each case further to effect the purposes of
this Agreement, the Loan and Security Agreement and the other Loan Documents.

§5.            Amendment to the Loan and Security Agreement.
(a)            
Amendment to Section 10.2.3(a) of the Loan and Security Agreement. Clause (a) of
Section 10.2.3 of the Loan and Security Agreement is hereby amended and restated
in its entirety to read as follows:

"(a)            Declare or make any Distributions, except (i) Upstream Payments,
(ii) other Distributions in an aggregate amount not to exceed $50,000 in any
Fiscal Year, and (iii) other Distributions if at the time such Distribution is
made (both before and after giving effect thereto) either (A)(1) Availability is
not less than 15% of the Borrowing Base, (2) the Fixed Charge Coverage Ratio
(determined on a pro forma basis) is not less than 1.1 to 1.0, and (3) no
Default or Event of Default has occurred and is continuing or would occur
immediately thereafter as a result thereof or (B)(1) Availability (calculated on
a pro forma basis determined in a manner acceptable to Agent) on such date and
for each of the 30 days preceding such Distribution is not less than 25% of the
Borrowing Base and (2) no Default or Event of Default has occurred and is
continuing or would occur immediately thereafter as a result thereof; or
§6.            Miscellaneous Provisions.
(a)
Except as otherwise expressly provided by this Agreement, all of the respective
terms, conditions and provisions of the Loan and Security Agreement, the Notes
and the other Loan Documents shall remain the same. The Loan and Security
Agreement, as amended hereby, shall continue in full force and effect, and this
Agreement and the Loan and Security Agreement shall be read and construed as one
instrument.
(b)
THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
(c)
This Agreement may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument. In making proof of
this Agreement it shall not be necessary to produce or account for more than one
counterpart signed by each party hereto by and against which enforcement hereof
is sought. A facsimile or other electronic transmission of an executed
counterpart shall have the same effect as the original executed counterpart.

[Intentionally Left Blank - Signature Page Follows]


IN WITNESS WHEREOF, the undersigned have duly executed this Sixth Amendment
Agreement as of the date first set forth above.
SENECA FOODS CORPORATION








By:   /s/Timothy Benjamin            
Name: Timothy Benjamin
Title: CFO
SENECA SNACK COMPANY








By:   /s/Timothy Benjamin            
Name: Timothy Benjamin
Title: Treasurer
SENECA FOODS, LLC








By:   /s/Timothy Benjamin            
Name: Timothy Benjamin
Title: Treasurer
MARION FOODS, INC.








By:   /s/Timothy Benjamin            
Name: Timothy Benjamin
Title: Treasurer
LEBANON VALLEY COLD STORAGE, LLC








By:  /s/Timothy Benjamin            
Name: Timothy Benjamin
Title: Treasurer
LEBANON VALLEY COLD STORAGE, LP
By:            Lebanon Valley Cold Storage, LLC,
Its General Partner








By:  /s/Timothy Benjamin            
Name: Timothy Benjamin
Title:    Treasurer
BANK OF AMERICA, N.A.,
as Agent, Lender and Issuing Bank




By:   /s/Edgar
Ezerins                                                                                                              
Name: Edgar Ezerins
Title: SVP


RBS CITIZENS BUSINESS CAPITAL, a division of RBS ASSET FINANCE, INC., a
subsidiary of RBS CITIZENS, N.A.,
as a Lender




By:  /s/John D.
Bobbin                                                                                                              
Name: John D. Bobbin
Title: Senior Vice President


COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW
YORK BRANCH, as a Lender




By:  /s/Betty
Janelle                                                                                                              
Name: Betty Janelle
Title:   Managing Director
By:  /s/Michael T.
Harder                                                                                                              
Name: Michael T. Harder
Title: Executive Director


MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender




By:  /s/ Brian
Bennett                                                                                                              
Name: Brian Bennett
Title: Assistant Vice President


U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:  /s/Lisa
Freeman                                                                                                              
Name: Lisa Freeman
Title: SVP


WELLS FARGO BANK, N.A., as a Lender




By: /s/Krista
Mize                                                                                                              
Name: Krista Mize
Title: Authorized Signatory


BMO HARRIS BANK N.A., as a Lender




By:  /s/Craig. E.
Thistlethwaite                                                                                                              
Name: Craig. E. Thistlethwaite
Title: Managing Director


GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender




By: /Philip F.
Carfora                                                                                                              
Name: Philip F. Carfora
Title:  Duly Authorized Signatory


GE ASSET BASED MASTER NOTE LLC, as a Lender




By: /Philip F.
Carfora                                                                                                              
Name: Philip F. Carfora
Title:  Duly Authorized Signatory



